Exhibit Part I FINANCIAL INFORMATION Item 1.Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) March 31, 2009 December 31, 2008 (unaudited) ASSETS Cash and cash equivalents $ 539,158 $ 552,577 Cash and securities segregated, at market (cost: $2,221,338 and $2,568,339) 2,222,207 2,572,569 Receivables, net: Brokers and dealers 126,910 251,644 Brokerage clients 411,277 398,979 Fees, net 314,921 377,167 Investments: Deferred compensation related 390,161 305,809 Other 239,122 272,034 Furniture, equipment and leasehold improvements, net 376,498 365,804 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 238,315 243,493 Deferred sales commissions, net 101,778 113,541 Other assets 171,578 156,813 Total assets $ 8,024,954 $ 8,503,459 LIABILITIES AND CAPITAL Liabilities: Payables: Brokers and dealers $ 86,717 $ 110,655 Brokerage clients 2,411,728 2,755,104 AllianceBernstein mutual funds 62,577 195,617 Accounts payable and accrued expenses 305,127 310,392 Accrued compensation and benefits 360,572 360,086 Debt 361,925 284,779 Total liabilities 3,588,646 4,016,633 Commitments and contingencies (See Note 7) Capital: General Partner 44,671 45,010 Limited partners: 265,350,019 and 263,717,610 units issued and outstanding 4,451,497 4,485,564 Capital contributions receivable from General Partner (22,621 ) (23,168 ) Deferred compensation expense (129,604 ) (117,600 ) Accumulated other comprehensive income (loss) (76,859 ) (72,147 ) Partners’ capital attributable to AllianceBernstein Unitholders 4,267,084 4,317,659 Non-controlling interests in consolidated entities 169,224 169,167 Total capital 4,436,308 4,486,826 Total liabilities and capital $ 8,024,954 $ 8,503,459 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended March 31, 2009 2008 Revenues: Investment advisory and services fees $ 444,962 $ 817,231 Distribution revenues 58,076 109,302 Institutional research services 105,642 118,286 Dividend and interest income 7,801 30,992 Investment gains (losses) (41,237 ) (64,230 ) Other revenues 24,072 30,780 Total revenues 599,316 1,042,361 Less: Interest expense 1,752 13,339 Net revenues 597,564 1,029,022 Expenses: Employee compensation and benefits 313,803 433,672 Promotion and servicing: Distribution plan payments 42,441 79,224 Amortization of deferred sales commissions 14,897 22,019 Other 39,203 57,223 General and administrative 147,287 154,943 Interest on borrowings 964 6,565 Amortization of intangible assets 5,179 5,179 Total expenses 563,774 758,825 Operating income 33,790 270,197 Non-operating income 6,285 4,752 Income before income taxes 40,075 274,949 Income taxes 8,564 30,045 Net income 31,511 244,904 Net loss in consolidated entities attributable to non-controlling interests 5,340 2,539 Net income attributable to AllianceBernstein Unitholders $ 36,851 $ 247,443 Net income per AllianceBernsteinUnit: Basic $ 0.14 $ 0.94 Diluted $ 0.14 $ 0.94 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March31, 2009 2008 Cash flows from operating activities: Net income $ 31,511 $ 244,904 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 14,897 22,019 Amortization of non-cash deferred compensation 16,141 15,825 Depreciation and other amortization 21,089 27,311 Unrealized (gains) losseson deferred compensation related investments (15,439 ) 57,877 Other, net 7,574 13,174 Changes in assets and liabilities: Decrease in segregated cash and securities 350,362 498,250 Decrease in receivables 167,897 289,548 (Increase) in investments (41,724 ) (716,497 ) (Increase) in deferred sales commissions (3,134 ) (8,594 ) (Increase) decrease in other assets (18,738 ) 23,560 (Decrease) in payables (494,982 ) (291,283 ) Increase in accounts payable and accrued expenses 10,620 13,043 Increase in accrued compensation and benefits 1,086 8,569 Net cash provided by operating activities 47,160 197,706 Cash flows from investing activities: Purchases of investments (2,135 ) (3,284 ) Proceeds from sales of investments 2,416 7,998 Additions to furniture, equipment and leasehold improvements (28,685 ) (22,406 ) Net cash used in investing activities (28,404 ) (17,692 ) Cash flows from financing activities: Issuance of commercial paper, net 10,613 31,725 Proceeds from bank loans, net 66,000 98,000 (Decrease) in overdrafts payable (13,349 ) (20,263 ) Cash distributions to General Partner and unitholders (99,154 ) (308,037 ) Cash distributions to Joint Venture Partners — (257 ) Capital contributions from non-controlling interests to fund AB Venture activities 5,505 4,772 Capital contributions from General Partner 897 897 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units — 4,581 Purchases of Holding Units to fund deferred compensation plans, net of issuances (597 ) (4,855 ) Other financing 168 — Net cash used in financing activities (29,917 ) (193,437 ) Effect of exchange rate changes on cash and cash equivalents (2,258 ) 5,358 Net (decrease) in cash and cash equivalents (13,419 ) (8,065 ) Cash and cash equivalents as of beginning of period 552,577 576,416 Cash and cash equivalents as of end of period $ 539,158 $ 568,351 See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2009 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form 10-K for the year ended December 31, 2008. 1. Business Description and Organization AllianceBernstein provides research, diversified investment management and related services globally to a broad range of clients. Our principal services include: • Institutional Investment Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds and other investment vehicles. • Retail Services – servicing our individual clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships with mutual funds sponsored by third parties, separately managed account programs sponsored by financial intermediaries worldwide and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds and other investment vehicles. • Institutional Research Services – servicing our institutional clients seeking independent research, portfolio strategy and brokerage-related services. We also provide distribution, shareholder servicing and administrative services to the mutual funds we sponsor. We provide a broad range of services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including both index and enhanced index strategies; • Alternative investments, such as hedge funds, currency management strategies and venture capital; and • Asset allocation, by which we offer specifically-tailored investment solutions for our clients (e.g., customized target-date fund retirement services for institutional defined contribution plan clients). We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate- and short-duration debt securities), and geographic location (e.g., U.S., international, global and emerging markets), as well as local and regional disciplines in major markets around the world. Our independent research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research and currency forecasting capabilities.In addition, we have created several specialized research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within private early-stage and later-stage high potential growth companies. 4 As of
